Citation Nr: 1205791	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-24 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to a total disability rating based upon individual unemployability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from November 2005, March 2008, and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Seattle, Washington and Chicago, Illinois (RO).  Jurisdiction of the case has been subsequently transferred to the RO in Chicago, Illinois.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Regarding the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), the appeal must be remanded for issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Previously, the Board remanded the Veteran's claim of entitlement to service connection for PTSD.  Subsequently, in September 2011 rating decision, the RO granted the Veteran's claim for entitlement to service connection for PTSD and assigned an initial evaluation of 30 percent effective June 16, 2005.  In a Statement of Accredited Representation in Appealed Case, VA Form 1-646, dated in October 4, 2011, the Veteran's representative stated "Veteran was granted 30% service connection for PTSD.  Neither the veteran or the VSO disagree, the grant has been signed."  However, the claims file also contains a notice of disagreement dated in October 17, 2011 specifically stating "[t]his is a Notice of Disagreement for Rating Decisions dated September 8, 2011 and September 20, 2011 for service connection for Post Traumatic Stress Disorder (PTSD) rated 30 percent disabling."  See 38 C.F.R. §§ 20.201, 20.302 (2011).  The Veteran contends that his service-connected PTSD warrants a higher disability rating based on a letter from his VA treating psychiatrist, Dr. C. stating that the Veteran is unemployable due to his PTSD symptoms.  As the RO has not yet issued a statement of the case, the Board is obligated to remand this issue.

Accordingly, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) must also be remanded for the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that issues are "inextricably intertwined "when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

On remand, a new VA medical examination should be obtained to ascertain whether the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  The record contains an April 2011 VA medical opinion that "[the Veteran's] diagnosed PTSD does not render him unemployable."  In support of this opinion, the April 2011 VA examiner stated that the Veteran maintained responsible positions and activities within the AA community for a number of years."  However, the Board finds that the April 2011 VA opinion is inadequate for VA purposes as the VA examiner's opinion fails to address whether the Veteran's service-connected disabilities preclude him from securing and following any substantially gainful employment consistent with his education and occupational experiences, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.  In this regard, it is noted that the VA examiner failed to elicit information from the Veteran his full work and education history as no information is noted in the VA examination report.  In adjudicating a claim for TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  Accordingly, the RO must provide the Veteran with a new VA medical examination to determine whether the Veteran's service-connected disabilities, together but not in concert with any nonservice-connected disabilities, render the Veteran unable to obtain or retain substantially gainful employment.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for any of his service-connected disabilities, to include bilateral hearing loss, tinnitus, and PTSD.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must schedule the Veteran for a VA examination to determine the impact that all of his service-connected disabilities have on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  A complete rationale for any opinions expressed must be given.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must issue a statement of the case, as well as notification of the Veteran's appellate rights on the claim of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD.  38 C.F.R. § 19.26 (2011).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD, a timely substantive appeal to the September 2011 must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to this issue, the claim must be returned to the Board for appellate review.

6.  The RO must also readjudicate the claim for entitlement to a TDIU.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


